Case: 20-40585        Document: 00516158898             Page: 1      Date Filed: 01/07/2022




               United States Court of Appeals
                    for the Fifth Circuit                                   United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             January 7, 2022
                                       No. 20-40585                           Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Collin Garrett Hayden,

                                                                 Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                     USDC No. 5:17-CR-00009-RWS-CMC-6


   Before Jolly, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
           Collin Garrett Hayden appeals his conviction for obstruction of
   justice. He argues that conducting his trial in the Eastern District of Texas
   violated his constitutional right to be tried in the district in which his crime
   occurred.1 We review this case under the plain error standard because


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
           The Constitution provides that “[t]rial shall be held in the State where the said
   Crimes shall have been committed; but when not committed within any State, the Trial
Case: 20-40585         Document: 00516158898               Page: 2       Date Filed: 01/07/2022




                                           No. 20-40585


   Hayden failed to object below to the issue he now raises. Under plain error
   review, Hayden has failed to show any obvious error that affected his
   substantial rights. Accordingly, his conviction for obstruction of justice is
   AFFIRMED.
           Hayden also contends he deserved a two-point acceptance of
   responsibility reduction in criminal offense level at sentencing. But because
   his conduct did not show he accepted responsibility for his crimes, his
   sentence is also AFFIRMED.
                                                 I.
           In 2016, federal special agents began investigating a drug conspiracy
   in the Eastern District of Texas, using Paul Brown, a drug distributor, as an
   undercover informant. Brown’s drug operations took place in the Eastern
   and Northern Districts of Texas. Brown led agents to James McLemore, a
   resident of Dallas, Texas. Shortly after learning that Brown had been arrested
   and was now working with law enforcement, McLemore fled his Dallas
   apartment and sublet it to Timothy Harper and appellant Hayden.
           At McLemore’s apartment, special agents contacted Harper and
   Hayden three different times using a confidential informant. At one
   encounter, on February 9, 2017, Hayden offered to sell the informant drugs.
   Agents later raided the apartment and arrested Harper, but Hayden had fled
   to Miami.



   shall be at such Place or Places as the Congress may by Law have directed.” U.S. Const.
   art. III, § 2, cl. 3.
            Hayden was charged with obstruction of justice, which has its own venue statute,
   18 U.S.C. § 1512(i), which declares: “A prosecution under [section 1512 or 1503] may be
   brought in the district in which the official proceeding (whether or not pending or about to
   be instituted) was intended to be affected or in the district in which the conduct constituting
   the alleged offense occurred.”




                                                 2
Case: 20-40585        Document: 00516158898             Page: 3      Date Filed: 01/07/2022




                                         No. 20-40585


            Nearly two months later, in early April, special agent Kelly attempted
   to locate Hayden at his father’s house in Atlanta, Texas (which is in the
   Eastern District). After discovering Hayden was not present, Kelly obtained
   Hayden’s phone number and later called him. In this conversation, Kelly said
   that Hayden’s case was pre-indictment and asked if Hayden would be
   interested in becoming a confidential informant. Hayden refused to
   cooperate.
            After the phone call with Kelly, Hayden—apparently still in Miami—
   made four Facebook posts on April 5th, 6th, 8th, and 9th to find Harper,
   whom he now believed had been informing on him to the police. Hayden
   offered mutual friends $2,000 for Harper’s location and directly threatened
   Harper in the April 9th post.
            Law enforcement eventually arrested Hayden in Miami for drug
   possession. An Eastern District of Texas grand jury returned a superseding
   indictment charging Hayden with drug conspiracy, using a firearm in a drug
   trafficking crime, and obstruction of justice under section 1512. 2 Hayden
   pleaded not guilty and was tried.
            At trial, McLemore and Harper both testified against Hayden.
   McLemore stated that he sold drugs to Hayden regularly. Harper testified
   that he and Hayden had temporarily trafficked these drugs between Dallas,
   Texas and Shreveport, Louisiana. In doing so, Harper, Hayden, and their
   buyers traveled Interstate 20, which passes through the Eastern District of
   Texas.


            2
            The government specifically charged Hayden under 18 U.S.C. § 1512(a)(2)(A),
   which makes it a crime to use “physical force or the threat of physical force against any
   person, or attempts to do so, with intent to influence, delay, or prevent the testimony of
   any person in an official proceeding . . . .” The maximum sentence provided for Hayden’s
   charge was twenty years. Id. § (a)(3)(C).




                                               3
Case: 20-40585      Document: 00516158898            Page: 4   Date Filed: 01/07/2022




                                      No. 20-40585


          Hayden did not raise the venue claims, by motion or otherwise, until
   after the government rested its case. In his Rule 29 motion, Hayden first
   objected to venue, but with no mention of the Constitution. Indeed, in his
   brief to this court, Hayden acknowledges that he made no objection based on
   the Constitution. In response to Hayden’s venue objection for the
   obstruction of justice charge, the government cited section 1512(i) and
   argued venue was proper in the Eastern District because the official
   proceeding had been filed there. The district court denied both the Rule 29
   motion and the renewed Rule 29 motion. The district court also refused to
   instruct the jury or require a special finding on venue for the obstruction
   count. The jury returned a mixed verdict; it convicted Hayden of obstruction
   of justice but acquitted him of the conspiracy and firearm offenses.
          At sentencing, Hayden moved for a two-level acceptance of
   responsibility reduction, claiming that he qualified for the reduction because
   he had essentially admitted all elements of the obstruction offense in his trial
   testimony. The court denied Hayden’s motion. Ultimately, the district court
   sentenced Hayden to 180 months’ imprisonment.
          Hayden now appeals, arguing that the denial of his Rule 29 motions
   based upon improper venue and the denial of the two-point reduction for
   acceptance of responsibility both constitute error.
                                          II.
          The primary question Hayden seeks to present to us is whether the
   location of Hayden’s trial in the Eastern District of Texas was consistent with
   the Constitution’s venue requirements. To answer this question, we will first
   consider the standard of review.




                                           4
Case: 20-40585      Document: 00516158898          Page: 5    Date Filed: 01/07/2022




                                    No. 20-40585


                                         A.
          Hayden has presented us with a legal argument that his trial violated
   his constitutional rights. We would ordinarily review such argument de novo.
   United States v. Romans, 823 F.3d 299, 309 (5th Cir. 2016). Such alleged trial
   errors, however, have procedural requirements: defendants must make
   timely trial objections known to the trial court before bringing them to us. See
   Fed. R. Crim. P. 12(b)(3). If such an objection is lacking, however, the
   plain error standard of review applies, which means generally that the error
   must be plain and prejudicial. United States v. Stewart, 843 F. App’x 600, 604
   (5th Cir. 2021) (citing United States v. Guzman, 739 F.3d 241, 246 n.8 (5th
   Cir. 2014)).
          As we have noted, Hayden concedes that he failed at trial to object to
   the alleged error he now presents to us. Consequently, we will review
   Hayden’s improper venue argument under the plain error standard of
   review.
                                         B.
          We turn now to Hayden’s venue arguments. For Hayden to succeed
   under plain error review, he must show that “(1) there is an error, (2) that is
   clear or obvious, and (3) that affects [the defendant’s] substantial rights” and
   then persuade the court that the “error seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings.” United States v. Rojas,
   812 F.3d 382, 390–91 (5th Cir. 2016) (alterations in original) (citations
   omitted).
          The Constitution provides: “Trial shall be held in the State where the
   said Crimes shall have been committed; but when not committed within any
   State, the Trial shall be at such Place or Places as the Congress may by Law
   have directed.” U.S. Const. art. III, § 2, cl. 3. The Sixth Amendment
   further specifies that trial shall be in the “district wherein the crime shall




                                          5
Case: 20-40585        Document: 00516158898              Page: 6       Date Filed: 01/07/2022




                                         No. 20-40585


   have been committed, which district shall have been previously ascertained by
   law.” U.S. Const. amend. VI (emphasis added). The Federal Rules of
   Criminal Procedure address the constitutional mandates by requiring the
   government to “prosecute an offense in a district where the offense was
   committed” unless a statute or rule provides otherwise. Fed. R. Crim. P.
   18.
           18 U.S.C. § 1512(i) provides: “A prosecution under this section or
   section 1503 may be brought in the district in which the official proceeding
   (whether or not pending or about to be instituted) was intended to be affected
   or in the district in which the conduct constituting the alleged offense
   occurred.”
           Hayden argues that section 1512(i)’s venue-fitting provision
   unconstitutionally conferred venue in the Eastern District of Texas for his
   obstruction charge. Specifically, he argues that his obstructive acts did not
   occur in the Eastern District of Texas, and that under the provisions of
   Article 3 Section 2 of the Constitution, venue of his trial was improper.
   Hayden cites no binding authority to support this “constitutionally
   improper” argument and we are aware of none. We need not dwell on the
   ultimate merits of the argument, however, because, lacking any cognizable
   authority, Hayden cannot show that the error alleged was obvious. Although
   there may be a facial difference between what the constitutional provisions
   require and the words of section 1512(i), neither we nor our sister circuits
   have addressed a constitutional issue.3 To be sure, it is a stretch to say that
   section 1512(i) is unconstitutional given Congress’ constitutional power to


           3
             One federal district court we have found through our research did conclude
   section 1512 was constitutional over a challenge that section 1512(i) “provides for venue in
   a place other than the district where the crime was committed.” United States v. Trie, 21 F.
   Supp. 2d 7, 17 (D.D.C 1998).




                                                6
Case: 20-40585      Document: 00516158898          Page: 7    Date Filed: 01/07/2022




                                    No. 20-40585


   define where an offense occurs for purposes of a venue analysis. See, e.g., U.S.
   Const. amend. VI (specifying that trial shall be in the “district wherein the
   crime shall have been committed, which district shall have been previously
   ascertained by law”); Fed. R. Crim. P. 18 (acknowledging a statute could
   define place of venue); United States v. Johnson, 323 U.S. 273, 275 (1944)
   (endorsing congressional power to define a continuing offense and the venue
   thereunder).
          Moreover, Hayden has not shown that any error that may have
   occurred with venue affected his substantial rights. A defendant must show
   that the error was “prejudicial” and that there is “a reasonable probability”
   that the end result would have been different if the error had not occurred.
   United States v. Reed, 974 F.3d 560, 562–63 (5th Cir. 2020). Hayden failed to
   argue that he suffered prejudice by being tried in the Eastern District, let
   alone that the result of his case would have been different if he had been tried
   elsewhere. Similarly, there was no manifest injustice because Hayden had a
   fair trial—in which he was even acquitted on certain charges—in the Eastern
   District.
          Consequently, under plain error review, Hayden’s alleged
   constitutional claim fails and his conviction for obstruction of justice is
   affirmed.
                                         III.
          Hayden also challenges his sentence. He specifically appeals the
   district court’s refusal to grant a two-level reduction in offense level for
   acceptance of responsibility. The sentencing guidelines provide: “If the
   defendant clearly demonstrates acceptance of responsibility for his offense,
   [the court can] decrease the offense level by 2 levels.” U.S. Sent’g
   Guidelines Manual § 3E1.1(a) (U.S. Sent’g Comm’n 2021).




                                          7
Case: 20-40585      Document: 00516158898            Page: 8    Date Filed: 01/07/2022




                                      No. 20-40585


          “A district court's refusal to reduce a sentence for acceptance of
   responsibility is reviewed under a standard ‘even more deferential than a
   pure clearly erroneous standard.’” United States v. Najera, 915 F.3d 997,
   1002 (5th Cir. 2019) (quoting United States v. Maldonado, 42 F.2d 906, 913
   (5th Cir. 1995)). This standard will “nearly always sustain the judgment of
   the district court . . . .” United States v. Thomas, 870 F.2d 174, 176 (5th Cir.
   1989). The guidelines specify that “[t]he sentencing judge is in a unique
   position to evaluate a defendant’s acceptance of responsibility. For this
   reason, the determination of the sentencing judge is entitled to great
   deference on review.” U.S. Sent’g Guidelines Manual § 3E1.1 cmt.
   n.5 (U.S. Sent’g Cmm’n 2021).
          Hayden contends that because he essentially admitted all the elements
   of obstruction at trial, he qualifies for the two-level reduction in offense level.
   Hayden’s conduct, however, tells a different story, that is, that he did not
   accept responsibility for his crimes.
          It is certainly true that exercising the right to trial does not foreclose
   an acceptance of responsibility reduction, but the reduction “is not intended
   to apply to a defendant who puts the government to its burden of proof at
   trial by denying the essential factual elements of guilt . . . .” Id. § 3E1.1 cmt.
   n.2.
          Numerous facts support the district court’s denial of Hayden’s
   request: he fled to Florida after the raid on his apartment and Harper’s arrest,
   he admitted to lying to law enforcement while incarcerated before trial, and
   there is some evidence that he committed perjury. Even after trial, Hayden
   continued to commit criminal offenses, leading to his guilty plea for
   possession of contraband in jail. This conduct runs counter to section 3E1.1’s
   guidance for determining acceptance of responsibility. As such, the lower
   court did not err in denying the reduction.




                                           8
Case: 20-40585      Document: 00516158898         Page: 9   Date Filed: 01/07/2022




                                   No. 20-40585


                                       IV.
          In sum, we have held, first, that Hayden’s argument of improper
   venue does not survive the plain error standard of review as it failed to
   demonstrate clear and obvious error. Second, we have held that the district
   court did not abuse its discretion by denying Hayden’s request for an
   acceptance of responsibility sentencing reduction. Accordingly, the
   judgment is, in all respects,
                                                                AFFIRMED.




                                        9